THIRD DIVISION
                            MILLER, P. J.,
                    MCFADDEN, P. J., and MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      March 9, 2017




In the Court of Appeals of Georgia
 A16A1977. THE MASHBURN FAMILY TRUSTS v. CITY OF
     CUMMING, GEORGIA et al.

      MCFADDEN, Presiding Judge.

      This case involves a superior court order dismissing an appeal from a zoning

board decision on multiple grounds, including mootness. Because the superior court

correctly ruled that the underlying matter is moot, we affirm.

      This action arose out of a stop work order issued by the city of Cumming,

Georgia against the Marcus Mashburn, Jr. and Alice S. Mashburn Family Trusts. The

trusts had obtained a land disturbing activity permit from the city to remediate an area

where a dam had breached. The trusts began demolition work on the site pursuant to

the permit on June 16, 2014. On June 23, 2014, there was a heavy rain at the site. The

next day, June 24, 2014, the city issued a stop work order due to the release of
sediment into the water. The city lifted the stop work order six days later on June 30,

2014, and the trusts continued and completed the demolition work.

      More than three weeks after the stop work order had been lifted, on July 23,

2014, the trusts appealed the decision to issue the stop work order to the city’s zoning

board. The board denied the appeal and the trusts appealed that denial to the superior

court. The city moved to dismiss the appeal. After a hearing on August 7, 2015, the

superior court granted the motion to dismiss on multiple grounds, including a finding

that since the stop work order had been lifted and the demolition work completed, the

matter is moot. This court granted the trusts’ application for discretionary review and

this appeal followed. Having now reviewed the full record, we find that the trial court

correctly dismissed the appeal as moot.

      An appeal is subject to dismissal when the questions presented are moot. See

OCGA § 5-6-48 (b) (3). Mootness results “if the rights insisted upon could not be

enforced by a judicial determination.” Randolph County v. Johnson, 282 Ga. 160 (1)

(646 SE2d 261) (2007). A matter is also moot if a ruling would have no practical

effect on the alleged controversy. Carlock v. Kmart Corp., 227 Ga. App. 356, 361 (3)

(a) (489 SE2d 99) (1997). Here, the stop work order was lifted on June 30, 2014, and

the demolition work is complete. Moreover, the trusts did not seek damages and

                                           2
instead sought to have the stop work order rescinded, which has already occurred

through the lifting of the order. See Cotton v. First Nat. Bank of Gwinnett County,

235 Ga. 511, 512 (220 SE2d 132) (1975) (issue moot where relief sought by plaintiffs

has already taken place). Although a matter will not be deemed moot if a party will

face adverse collateral consequences that will plague the affected party, the trusts

have not made a sufficient showing that they will suffer such consequences from the

issuance of the stop work order. See In the Interest of I. S., 278 Ga. 859, 862 (607

SE2d 546) (2005) (appellants failed to show adverse collateral consequences on the

record); In the Interest of J. R. P., 287 Ga. App. 621, 623 (1) (652 SE2d 206) (2007)

(accord). Because the superior court correctly found that the matter is moot, we must

affirm its order of dismissal. McAuley v. Wills, 164 Ga. App. 812 (1) (298 SE2d 594)

(1982) (“[I]f the court is right for any reason in its order of dismissal, we will

affirm.”).

      Judgment affirmed. Miller, P. J., and McMillian, J., concur.




                                         3